DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments (8/4/22 Remarks: page 6, line 11 – page 9, line 10, particularly page 7, line 2 – page 9, line 2) have been fully considered but they are not persuasive.
With respect to claim 1, Applicant argues (8/4/22 Remarks: page 7, line 2 – page 8, line 7) that Khan does not teach of suggest the collection of analysis information in addition to image information.
However, Khan teaches an operation of comparing the image information to reference information (Khan paragraph 0029, determine result of comparing the image). A comparison of data to other data to determine comparison result data is readable upon a (not further specified) “analysis” of the data.
With respect to claim 1, Applicant argues (8/4/22 Remarks: page 8, lines 8-27) that Khan does not teach or suggest the use of image data to calculate a contribution degree to the learning of a discriminator for each user. Specifically, Applicant argues that the image data of Khan is used in determining degree of user engagement (interest/boredom) but does not make a contribution to system training.
However, the recited “learning of a discriminator for each user” as stated is does not require that the recited “discriminator” is a training parameter. The Khan discrimination of engagement states (between interest and boredom) is an example of a “discriminator”.
With respect to claim 2, Applicant argues (8/4/22 Remarks: page 9, lines 3-6) that claim 2 is allowable by virtue of its dependency from claim 1.
Applicant’s arguments with respect to claim 1 are addressed above.
With respect to claims 10-11, Applicant argues (8/4/22 Remarks: page 8, lines 8-27) that claims 10-11 are allowable for the reasons advanced with respect to claim 1.
Applicant’s arguments with respect to claim 1 are addressed above.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are the recitations in which “unit” is used as a generic placeholder such as “reception unit” in claims 1 & 9, “service setting unit” in claim 1, “calculation unit” in claims 1-8, “input unit” in claims 6-7, and “data processing unit” in claim 9.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “the image” (claim 1, line 8; claim 10, line 9; claim 11, line 10) is unclear as to which of the previously recited images is the referenced antecedent. Examiner has interpreted it to refer to the same “image” as the previous recitation of “the image” in each claim.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 & 10-11, insofar as they are understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khan (US 20190172493, cited in 5/24/22 Office Action).
Claim 1: A learning system comprising:
a reception unit that receives an input of first learning data from a user, the first learning data comprising an image (Khan paragraph 0029, collect face image) and analysis result information of the image (Khan paragraph 0029, determine result of comparing the image (i.e. performing an analysis));
a calculation unit that calculates a contribution degree of the first learning data to learning of a discriminator for each user (Khan paragraph 0029, determine importance by comparison of facial expression to discriminate degree of interest or boredom),
wherein the discriminator is an image identification engine that is created by second learning data, the second learning data comprising another image (Khan paragraph 0029, reference or training images) and analysis result information of the image (Khan paragraph 0029, determine result of comparing the image (i.e. performing an analysis)),
wherein the contribution degree is calculated on the basis of at least one of a comparison result between the first learning data and the second learning data (Khan paragraph 0029, compare user face image to reference or training images, determine importance (i.e. contribution degree) thereby) or (Note: This is a recitation in the alternative, readable upon either option) a comparison result between an output obtained by inputting the first learning data to the discriminator and correct answer data corresponding to the first learning data; and
a service setting unit that sets a service for the user on the basis of the contribution degree calculated for each user (Khan paragraph 0029, determine user interest; Khan paragraphs 0004 & 0015, customize content based on user interest).
Claim 2: The learning system according to claim 1 (see above),
wherein the calculation unit calculates the contribution degree on the basis of a difference between a comparison data set including the second learning data used for creating the discriminator and the first learning data (Khan paragraph 0029, compare user face image to reference or training images).
Claim 10: A learning method performed in a learning system comprising:
receiving an input of first learning data from a user, the first learning data comprising an image (Khan paragraph 0029, collect face image) and analysis result information of the image (Khan paragraph 0029, determine result of comparing the image (i.e. performing an analysis));
calculating a contribution degree of the first learning data to learning of a discriminator for each user (Khan paragraph 0029, determine importance by comparison of facial expression to discriminate degree of interest or boredom),
wherein the discriminator is an image identification engine that is created by second learning data, the second learning data comprising another image (Khan paragraph 0029, reference or training images) and analysis result information of the image (Khan paragraph 0029, determine result of comparing the image (i.e. performing an analysis)),
wherein the contribution degree is calculated on the basis of at least one of a comparison result between the first learning data and the second learning data (Khan paragraph 0029, compare user face image to reference or training images) or (Note: This is a recitation in the alternative, readable upon either option) a comparison result between an output obtained by inputting the first learning data to the discriminator and correct answer data corresponding to the first learning data; and
setting a service for the user on the basis of the contribution degree calculated for each user (Khan paragraph 0029, determine user interest; Khan paragraphs 0004 & 0015, customize content based on user interest).
Claim 11: A non-transitory, computer-readable recording medium (Khan paragraph 0053, software on non-transitory computer useable medium) which records therein, computer instructions that, when executed by a computer (Khan paragraphs 0004 & 0052, computer implementation), causes the computer to realize:
a function of receiving an input of first learning data from a user, the first learning data comprising an image (Khan paragraph 0029, collect face image) and analysis result information of the image (Khan paragraph 0029, determine result of comparing the image (i.e. performing an analysis));
a function of calculating a contribution degree of the first learning data to learning of a discriminator for each user (Khan paragraph 0029, determine importance by comparison of facial expression to discriminate degree of interest or boredom),
wherein the discriminator is an image identification engine that is created by second learning data, the second learning data comprising another image (Khan paragraph 0029, reference or training images) and analysis result information of the image (Khan paragraph 0029, determine result of comparing the image (i.e. performing an analysis)),
wherein the contribution degree is calculated on the basis of at least one of a comparison result between the first learning data and the second learning data (Khan paragraph 0029, compare user face image to reference or training images) or (Note: This is a recitation in the alternative, readable upon either option) a comparison result between an output obtained by inputting the first learning data to the discriminator and correct answer data corresponding to the first learning data; and
a function of setting a service for the user on the basis of the contribution degree calculated for each user (Khan paragraph 0029, determine user interest; Khan paragraphs 0004 & 0015, customize content based on user interest).
Allowable Subject Matter
Claims 3-9, insofar as they are understood, would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 3, the art of record does not teach or suggest the recited calculation of a contribution degree based on a difference between first and second image vectors in conjunction with the recited calculation of a contribution degree of a first learning data to learning a discriminator for image identification using second learning data, the first and second learning data each comprising an image, where the contribution calculation is based on comparison between the first learning data and second learning data and a user service is set based on the contribution degree.
With respect to claim 4 (and dependent claim 5), the art of record does not teach or suggest the recited calculation of a contribution degree based on average data created from second learning data in conjunction with the recited calculation of a contribution degree of a first learning data to learning a discriminator for image identification using second learning data, the first and second learning data each comprising an image, where the contribution calculation is based on comparison between the first learning data and second learning data and a user service is set based on the contribution degree.
 With respect to claim 6 (and dependent claim 7), the art of record does not teach or suggest the recited receiving of correct answer data for an output obtained by inputting the first learning data and comparing the output with the correct answer data in conjunction with the recited calculation of a contribution degree of a first learning data to learning a discriminator for image identification using second learning data, the first and second learning data each comprising an image, where the contribution calculation is based on comparison between the first learning data and second learning data and a user service is set based on the contribution degree.
With respect to claim 8, the art of record does not teach or suggest the recited calculation of an accuracy difference before and after learning using the first learning data in conjunction with the recited calculation of a contribution degree of a first learning data to learning a discriminator for image identification using second learning data, the first and second learning data each comprising an image, where the contribution calculation is based on comparison between the first learning data and second learning data and a user service is set based on the contribution degree.
With respect to claim 9, the art of record does not teach or suggest the recited use of identity-concealed patient data as first learning data in conjunction with the recited calculation of a contribution degree of a first learning data to learning a discriminator for image identification using second learning data, the first and second learning data each comprising an image, where the contribution calculation is based on comparison between the first learning data and second learning data and a user service is set based on the contribution degree.
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663